DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, claims 10 – 21 in the reply filed on 10/19/2020 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of scheduling a workforce without significantly more. 
The claims recite:
A system comprising: 
a first electronic device server comprising a first microprocessor, a first memory for storing first executable instructions, and a first network interface for interfacing to a communications network, wherein the first executable instructions when executed by the first microprocessor configure the server to:
receive from a second electronic device via the first network interface a first identifier relating of an event; 
receive from the second electronic device via the first network interface a plurality of second identifiers, each second identifier of the plurality of second identifiers relating to a role to be associated with the event; 
receive from the second electronic device via the first network interface a plurality of third identifiers, each third identifier of the plurality of third identifiers relating to a requirement associated with a role which is associated with the event; 
receive from the second electronic device via the first network interface a plurality of fourth identifiers, each fourth identifier of the plurality of fourth identifiers relating to a shift associated with a role which is associated with the event; 
access a database stored within a second memory accessible to the first electronic device, the database storing questionnaire responses from a plurality of registrants generated by each registrant in response to being presented a questionnaire; 
parse the questionnaire responses for the plurality of registrants against the plurality of third identifiers; 
determine whether the questionnaire responses for a registrant of the plurality of registrants match one or more of the plurality of third identifiers; and 
upon determining a match automatically associating the registrant of the plurality of registrants with the role having the one or more of the plurality of third identifiers.
The bold limitations amount to a method of organizing human activity, specifically the commercial interaction of scheduling workers based on known information. 
This judicial exception is not integrated into a practical application because the recited additional elements amount to nothing more than the equivalent of implementing the abstract idea using a computer (MPEP 2106.05(f)). The invention is not necessarily rooted in computing technology, but rather merely uses a generic computing device to perform the business process of scheduling workers based on known information.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical 
The dependent claims 11 – 21 include limitations that further the abstract idea or provide insignificant extra-solution display limitations.
The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims recite limitations directed to the content and format of questions/sub-questions within a questionnaire:
establish the content of a question within the questionnaire; 
establish the format of the answer to the question within the questionnaire; 
establish the content of a sub-question to the question within the questionnaire; 
establish the format of the answer to the sub-question to the question within the questionnaire; 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 – 12, and 15 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US 2008/0027783).

Regarding claim 10, Hughes teaches (FIG. 2):
A system comprising: 
a first electronic device server comprising a first microprocessor, a first memory for storing first executable instructions, and a first network interface for interfacing to a communications network, wherein the first executable instructions when executed by the first microprocessor configure the server to:
receive from a second electronic device via the first network interface a first identifier relating of an event (203 [0047] i.e. staffing requirements constitute an event); 
(203 [0047] i.e. skills); 
receive from the second electronic device via the first network interface a plurality of third identifiers, each third identifier of the plurality of third identifiers relating to a requirement associated with a role which is associated with the event (203 [0047] i.e. certification); 
receive from the second electronic device via the first network interface a plurality of fourth identifiers, each fourth identifier of the plurality of fourth identifiers relating to a shift associated with a role which is associated with the event (203 [0047] shift); 
access a database stored within a second memory accessible to the first electronic device, the database storing questionnaire responses from a plurality of registrants generated by each registrant in response to being presented a questionnaire (201 [0046]); 
parse the questionnaire responses for the plurality of registrants against the plurality of third identifiers (204 [0048]); 
determine whether the questionnaire responses for a registrant of the plurality of registrants match one or more of the plurality of third identifiers (204 [0048]); and 
upon determining a match automatically associating the registrant of the plurality of registrants with the role having the one or more of the plurality of third identifiers (205 [0048] autobook).
Regarding claim 11, Hughes teaches:
The system according to claim 10, wherein the first executable instructions when executed by the first microprocessor further configure the first electronic device to:
parse the questionnaire responses for the plurality of registrants against the plurality of fourth identifiers; 
determine whether the questionnaire responses for a registrant of the plurality of registrants match one or more of the plurality of fourth identifiers; and 
(204 – 205 [0048] autobook worker that meets requirements).
Regarding claim 12, Hughes teaches (FIG. 9, 10): 
The system according to claim 10, wherein the first executable instructions when executed by the first microprocessor further configure the first electronic device to:
determine whether all roles and all shifts for the event have been assigned based upon the parsing of the questionnaire responses; 
render to a user accessing a software application in execution upon the second electronic device a first graphical user interface comprising a plurality of filters, each filter of the plurality of filters when selected by the user being used by the first electronic device to filter the remaining registrants not assigned to a role for the event (filtering for display of remaining users [0079], FIG 9); 
render to the user accessing the software application in execution upon the second electronic device a second graphical user interface comprising those registrants having data matching the one or more filters (FIG. 10 “Available Nurses”); 
receive from the second electronic device via the first network interface a plurality of fifth identifiers, each fifth identifier of the plurality of fifth identifiers comprising a first portion identifying a registrant to be assigned to a predetermined role associated with the event; and 
the predetermined role is established in dependence upon the one or more filters selected by the user ([0081]).
Regarding claim 15, Hughes teaches:
The system according to claim 10, wherein the first executable instructions when executed by the first microprocessor further configure the first electronic device to:
receive from the second electronic device via the first network interface a fifth identifier, the fifth identifier establishing a date of expiration associated with a third identifier of the plurality of third identifiers associated with a registrant associated with the second electronic device; 

upon determining the date of expiration is not valid performing a first action; and 
upon determining that the date of expiration is within a predetermined period of time from the time the determination is made performing a second action ([0058] – [0060], [0083] FIG. 11 – certification/license expiration information is tracked and pending expirations may be displayed and/or workers may be asked to renew). 
Regarding claim 16, Hughes teaches:
The system according to claim 15, wherein the first action is at least one of:
informing an event planner associated with an event to which the registrant is associated with a role that the registrant no longer has a valid qualification meeting the requirement associated with the role for that event ([0083]); 
automatically remove the qualification from the registrant; 
automatically remove the registrant from a role for which the qualification is a requirement; and 
transmit a request to the registrant to upload a new qualification for the requirement ([0060]).
Regarding claim 17, Hughes teaches:
The system according to claim 15, wherein the second action is at least one of:
informing an event planner associated with an event to which the registrant is associated with a role that the registrant's valid qualification meeting the requirement associated with the role for that event will expire prior to the event ([0083]); 
automatically remove the qualification from the registrant; 
automatically remove the registrant from a role for which the qualification is a requirement; and 
automatically remove the registrant from a role for which the qualification is a requirement for events after the date of expiration; and
([0060]).
Regarding claim 18, Hughes teaches (FIG. 16 – 18):
The system according to claim 10, further comprising the first executable instructions when executed by the first microprocessor further configure the server to:
render to the user a first graphical user interface (GUI) for adding a custom question to the questionnaire, the first GUI comprising (FIG. 16); 
a first field for the user to enter text for the custom question (Shift Label); and 
a menu comprising a set of selectable items, each item of the set of selectable items being a format for an answer to the custom question (FIG. 16 – 18); and 
render to the user a second GUI comprising one or more responses where the one or more responses are established in dependence upon a selected item of the set of selectable items within the menu; 
wherein for a first subset of the items of the set of selectable items the one or more responses are pre-defined (Start time, end time, etc.); and 
for a second subset of the items of the set of selectable items the one or more responses is a free format text entry field of predetermined length (desired rate, description, etc.); 
for a third subset of the items of the set of selectable items the plurality of responses the one or more responses is a field for another user to upload an item of electronic content (FIG. 18 Certificate).
Regarding claim 19, Hughes teaches (FIG. 13 – 18):
The system according to claim 10, further comprising the first executable instructions when executed by the first microprocessor further configure the server to:
render to the user a first graphical user interface (GUI) for adding a custom question to the questionnaire, the first GUI comprising; 
a first field for the user to enter text for the custom question (FIG. 16, Shift Label); 
an option for the user to add a role associated with the custom question (Skill section); and 
(Skill Requirements); 
render to a registrant accessing a software application upon a second electronic device connected to the communications network the custom question and the series of answer options (FIG. 13); 
receive from the second electronic device a selected answer of the series of answer options associated with the custom question (i.e. “Response”); and 
automatically associate the registrant to the role upon determining that the selected answer of the series of answer options to the custom question matches a predefined answer of the series of answer options ([0086]).
Regarding claim 20, Hughes teaches (FIG. 9, 10):
The system according to claim 10, further comprising upon determining that a role associated with the event does not have a required number of registrants assigned to it the first executable instructions when executed by the first microprocessor further configure the server to:
render to a user of the second electronic device a first graphical user interface (GUI) comprising a plurality of filter options (FIG. 9); 
wherein each filter option of the plurality of filter options established in dependence upon a set of standard questions presented to registrants for the event and a set of custom questions presented to registrants for the event ([0081]); and 
a filter option of the plurality of filter options associated with the set of custom questions is identified by a nickname entered by another user when creating the custom question of the set of custom questions (Available Nurses).
Regarding claim 21, Hughes teaches (FIG. 8, 13, 16 – 18):
The system according to claim 10, further comprising the first executable instructions when executed by the first microprocessor further configure the server to:
render to the user a first graphical user interface (GUI) for adding a custom question to the questionnaire, the first GUI comprising (FIG. 18); 
(Certificate); 
a menu comprising a set of selectable items, each item of the set of selectable items being a format for an answer to the custom question (Requirement); and 
upon determining selection of a selectable item of the set of selectable items defining a requirement to upload a file relating to a qualification rendering to the user a checkbox associated with the custom question (ADD); 
wherein when the checkbox associated with the custom question is selected the server when rendering the questionnaire to a registrant for the event renders the custom question, a field allowing the user to upload a file relating to the qualification for association with the registrant and the custom question, and a field requiring the user to enter an expiration data associated with the qualification associated with the file uploaded by the registrant (FIG. 8, Certificates, [0064] - [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624